Peb Curiam.
While the allegations of this complaint may be improbable on the assumption of their truth necessary for the disposition of this appeal, they sufficiently charge the inability of the plaintiff to procure in the open market the bonds which are the subject-matter of the contract sought to be specifically enforced. A cause of action is thus stated. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion to dismiss the amended complaint denied, with ten dollars costs, with leave to the defendants to answer within twenty days upon payment of said costs. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to the defendants to answer within twenty days from service of order upon payment of said costs.